. Case 4:20-mj-08563-N/A-DTF Document1 Filed 02/24/20 Page 1 of 1

 

 

 

 

 

CRIMINAL COMPLAINT
United States District Court DISTRICT of ARIZONA
United States of America DOCKET NO.
Vv.
Summer Marie Sutton MAGISTRATE'S CASE NO.
DOB: 1983; United States 9 A ow

 

 

 

 

- aa o
Fo €&} § 5
fi p
pa 5 ee)
. B) Sei?

 

Complaint for violation of Title 8 United States Code § 1324(a)(1)(A)(ii) and 1324

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

COUNT 1 (Felony) On or about February 22, 2020, in the District of Arizona, Summer Marie Sutton,
knowing or in reckless disregard that certain alien, namely Sebastian Monroy-Nicasio, had come to, entered,
and remained in the United States in violation of law, did transport and move said alien within the United
States by means of transportation and otherwise, in furtherance of such violation of law and did so for the
purpose of private financial gain; in violation of Title 8, United States Code, Sections 1324(a)(1)(A)(ii) and

1324(a)(1)(B)(i).

COUNT 2 (Felony) On or about February 22, 2020, Summer Marie Sutton having previously been convicted
of a Felony, that'is Title 8, United States Code, Sections 1324(a)(1)(A)(ii) transport illegal aliens with in the
U.S., in United States District Court, 10-CR-02256 on March 22, 2011, did possess one Titan .25 ACP pistol
bearing serial number D854976; in violation of Title 18, United States Code, Sections 922(g)(1) and
924(a)(2).

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On or about February 22, 2020, in the District of Arizona (Why), United States Border Patrol Agents (BPA)
encountered a 2014 Kia Optima at the SR-85 checkpoint with three visible occupants, the driver Summer
Marie Sutton, her juvenile son, and a rear passenger. Summer said the she was coming from Lukeville, AZ
where she picked up a friend. Later said that an. unknown individual gave her $50 USD in gas money to pick
up the rear passenger and she was going to receive $100 USD in Phoenix. The BPA determined that the rear
passenger was in the U:S. illegally. Summer told the BPA that she had a firearm inside the left side of her
two bras that she had on. The BPA found a stolen firearm in Summer’s possession.

Material witness Sebastian Monroy-Nicasio said that he had arranged to be smuggled into the United States
for money. Monroy said that he crossed the border illegally and walked to a parking lot where he saw a red
car in front of the bathrooms. He was told to get into a red car and that was the only car he saw. He approached
the car and the driver (Summer) asked him “what’s your name? and how are you doing?” before they began
to drive to Phoenix.

 

MATERIAL WITNESS IN RELATION TO THE CHARGE: Sebastian Monroy-Nicasio

 

| Detention Requested SIGNATURE OF COMPLAINANT
Being duly sworn, I declare that the ‘Tet
true and correct to the best +

 
 

 

 

OFFICIAL TITLE
Border Patrol Agent

 

 

 

 

DATE

 

 

 

 

February 24, 2020

 

 

 

1) See Federal rules of Criminal Procedure Rules 3 and 54
